EXHIBIT 99.(a)(1)(B) LETTER OF TRANSMITTAL ALSIUS CORPORATION TENDER OF OUTSTANDING OPTIONS PURSUANT TO THE OFFER TO EXCHANGE CERTAIN OUTSTANDING OPTIONS TO PURCHASE COMMON STOCK OF ALSIUS CORPORATION DATED JUNE 16, 2008 THE RIGHT TO TENDER OUTSTANDING OPTIONS PURSUANT TO THE OFFER WILL COMMENCE ON JUNE 16, 2008AND WILL EXPIRE AT 5:00 P.M., PACIFIC DAYLIGHT TIME, ON JULY 25, UNLESS THE OFFER IS EXTENDED BY ALSIUS CORPORATION Deliver the completed and signed Letter of Transmittal by either: Electronic Delivery: Scanning it and emailing it to Brett Scott, Chief Financial Officer, at bscott@alsius.com. Facsimile: Alsius
